Citation Nr: 0027271	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-16 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a September 2000 Appellant's Brief the veteran's 
representative raised the issue of entitlement to service 
connection for depression, secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).  
This claim is referred to the RO for appropriate action.

In a June 2000 statement the veteran raised the issue of 
entitlement to service connection for diabetes mellitus, as 
due to exposure to Agent Orange.  This claim is also referred 
to the RO for appropriate action.

In a January 1999 decision the RO denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran 
filed a notice of disagreement in November 1999, and a 
statement of the case was issued in May 2000.  As there is no 
substantive appeal of the TDIU issue of record, that issue is 
not before the Board.  See 38 C.F.R. §§ 20.202, 20.302(b) 
(1999).


FINDING OF FACT

The veteran's PTSD is currently manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
impairment of short-term memory; disturbances of motivation 
and mood (depression); and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran's PTSD is not currently manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD, currently 
rated as 50 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's increased rating 
claim to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible, 
inasmuch as a mere allegation that a service-connected 
disability has increased in severity is sufficient to 
establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to this 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence on file is inadequate for proper rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; see Fenderson v. West, 12 Vet. App. 119, 125 (1999).  
The basis of disability ratings is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

An August 1995 VA hospitalization discharge report contains a 
statement by the veteran that he was receiving Social 
Security disability benefits "secondary to injuries he 
received in a job related accident in 1982."

During a December 1997 VA PTSD examination, which report 
contains a statement that the examiner did not have the 
claims file, the veteran reported then being followed at the 
Dublin VA outpatient clinic; that he did not like to be 
around people; that he had daily flashbacks; that he has not 
been employed since 1987; that he had sleep problems; that he 
had nightmares; that he was suspicious of people with "wrong 
behavior"; that he had no auditory or visual hallucinations; 
and that he then had no suicidal/homicidal ideations.  The 
examiner indicated that the veteran's stressors were not "a 
type of personal assault but due to combat[,] physical 
problems and a hearing problem."

The veteran was noted to be alert, cooperative, coherent, 
goal directed, suspicious of people, and was oriented in 
three spheres.  The examiner indicated the veteran had all 
signs and symptoms of chronic severe PTSD.  The veteran 
reported his medications to be: Tenormin, 50 milligrams, one 
in the morning; Glipizide, 5 milligrams, two twice a day and 
two at night; Xanax, .5 milligrams one twice a day and one at 
night; Potassium chloride, 8 milligrams, one daily, Halcion, 
.25 milligrams one at night; Zoloft, 100 milligrams, two at 
night; Desyrel, 50 milligrams, three at night; and Lasix, 40 
milligrams, half a tablet in the morning.

The examiner found: no impairment of thought process or 
communication; no history of delusion or hallucinations; no 
inappropriate behaviors; that the veteran was able to 
maintain minimal personal hygiene and other basic activities 
of daily living; that the veteran was oriented to person, 
place and time; that the veteran's short term memory loss 
interfered with his employment and social functioning; that 
the veteran exhibited no obsessive or ritualistic behavior;  
that the veteran's rate and flow of speech were normal, 
coherent, goal directed, not irrelevant or illogical; that he 
had no history of panic attacks; that he exhibited no 
impaired impulse control; and that his wife took care of the 
bills due to his memory problems.  The diagnoses were: (1) 
PTSD, chronic with depression, severe, unemployable; (2) 
alcohol dependence, in remission; (3) diabetes mellitus; (4) 
essential hypertension; and 
(5) hearing impairment.  Global Assessment of Functioning 
(GAF) was noted to be 40.

In a July 1998, statement a friend of the veteran noted he 
had known the veteran for a number of years and observed his 
work with the Veterans of Foreign Wars (VFW) and the Disabled 
American Veterans (DAV), and had noticed his "extrem[e] 
nervous condition."  He also stated the veteran had reported 
flashbacks to the Vietnam war.  In another July 1998 
statement, the veteran's brother-in-law noted that he had 
known the veteran for 35 years, from before the time the 
veteran went to Vietnam.  He reported the veteran had been 
very outgoing and active prior to going to Vietnam, but now 
was not active and had mental problems.  In another July 1998 
statement, a friend reported that the veteran "saw and did 
things [in Vietnam] that ha[ve] caused him to have problems 
dealing with every day life."  In another July 1998 
statement, another of the veteran's friends indicated that he 
knew "that [the veteran] has had a lot of problems with his 
nerves and stress since Vietnam."  In another July 1998 
statement a friend of the veteran noted the veteran's current 
physical problems that he had observed.

July 1998 VA mental health treatment reports contains 
notations that the veteran reported severe depression, 
volatile mood swings, memory impairment, intrusive thoughts, 
and a need for great isolation.

A July 1998 VA hospitalization discharge summary report 
contains the veteran's reported reasons for admission.  The 
reasons were that he was becoming more and more depressed; 
that his family was noticing that he didn't pay attention 
over the past several years, getting worse; and that he had 
become preoccupied with suicide and represented a threat to 
himself and/or others.  Upon physical examination the veteran 
was noted to be a morbidly obese male who appeared somewhat 
older than his stated age of 53; he had a very flat effect; 
he was in no acute distress; he responded appropriately to 
questions and instructions; he had good recent and remote 
memory; and he had a normal appearing intellect.  He was 
started on antidepressant and anxiety medication.  His 
numerous physical problems were also treated.  The discharge 
diagnoses were: (Axis I) PTSD with suicidal ideation; (Axis 
II) none; (Axis III) diabetes mellitus, noninsulin dependent; 
(Axis IV) severe, outpatient management not sufficient; (Axis 
V) Global Assessment of Functioning (GAF) on admission was 
30, and on discharge was 40.  Upon discharge the veteran: was 
noted to be stable and competent; denied suicidal or 
homicidal ideation, intent, or plan; projected well into the 
future with realistic, goal-oriented plans; was able to 
perform the activities of daily living; but was not able to 
work at this time because of the severity and chronicity of 
his "condition."

An October 1998 VA treatment report contains a notation that 
the veteran wanted a letter stating that PTSD was the cause 
of his disability, in order to have his service-connected 
disability rating increased.

In an October 1998 statement a certified physician's 
assistant indicated that, at the time of the veteran's July 
1998 hospitalization discharge, he was considered 
unemployable due to the severity and chronicity of his "PTSD 
for which he is 50 [percent service connected]."

A January 1999 VA treatment report contains a notation that 
the veteran was oriented times three.

A February 1999 VA psychiatric treatment report contains 
notations that the veteran reported he last worked in 1987, 
as an equipment operator; he has trouble getting along with 
people, has flashbacks, depression, and feelings of failure 
due to his inability to work; his wife works; he receives 100 
percent Social Security disability; and he is appealing a 
decision denying his PTSD increased rating claim.  The report 
concluded that "[t]he heavy medication [the veteran] is 
taking for PTSD, [sic] would make [it] difficult to work.  At 
the present time he is unemployable."

A February 1999 VA group therapy note contains a statement 
that there were some forty odd members present.

In a May 1999 VA treatment report, the veteran's feet were 
noted as the problem causing his sleep disturbances.  This 
was also noted in July and September 1999 reports.

A November 1999 VA treatment report contains a notation that 
the veteran had no suicidal or homicidal ideations.  Another 
November 1999 VA treatment report contains notations the 
veteran was medically retired in 1987 due to a back injury.  
That report also indicated that the veteran's current 
stressors were the early death of his mother and sister due 
to diabetic complications.  That report also notes the 
veteran's report that he attends a local church and is 
involved in church-related activities.

A November 1999 request for VA hospitalization records 
contains a notation that the last hospitalization was in July 
1998.

During the veteran's December 1999 VA psychiatric 
examination, which report contains the examiner's statement 
that he had reviewed the claims file, the veteran reported: 
working for 14 years as a construction worker, and being 
medically retired due to back problems, for which he receives 
Social Security disability benefits; that he has been married 
since 1963, and has a grown son and daughter; that he 
"hardly goes out because he lacks patience with people; that 
he finds it difficult to cope when he is around a group of 
people, and gets anxious; that he goes to church on Sundays 
and attends meetings on Wednesdays; that only about 14 people 
attend Sunday services, and seven attend the Wednesday 
meetings, and that even then he sits to the side; that he 
experiences flashbacks, nightmares, and anxiety around 
people; that the flashbacks began increasing in the later 
1970's; that he was diagnosed with major depression in 1990, 
and PTSD in 1998; that he attends individual psychotherapy 
sessions once a week; that his current medications are 
Zoloft, 100 milligrams by mouth every day; Xanax, 3 
milligrams by mouth every day; Zyperxa, 10 milligrams by 
mouth every night; Trazodone, 100 milligrams by mouth every 
night, and Yohimbine, 1 by mouth three times a day, for 
impotence; that he awakens around 8:00 AM, drinks coffee, and 
watches TV; that he has few activities and essentially spends 
time doing nothing all day; that maybe once or twice a month 
he would drive to a local pool room and talk to people; that 
he retires at 10:00 PM; that he sleeps mostly during the 
daytime; that at night he is very anxious and afraid of 
someone breaking in; that sometimes, when a dog barks, he is 
tempted to take his shotgun and go out to investigate, but 
does this only rarely; that he stays in the car when his wife 
goes to the grocery store, and that at those times he feels 
people are looking at him or talking about him; that he has 
flashbacks on a daily basis, related to Vietnam; that loud 
noises or hearing someone scream outside would trigger these; 
that he avoids wartime movies and programs for this reason; 
that he has nightmares 2-3 times per night, but not every 
night; and that his wife has reported he screams and thrashes 
about at night.

Upon mental status examination the veteran was noted to be 
casually dressed and neatly groomed; his attitude was noted 
to be cooperative but somber; his speech was deliberate, slow 
and monotonous; some psychomotor retardation was observed; 
his thought process was noted to be logical, coherent, and 
goal directed, without looseness of association, 
circumstantially, tangentially, pressured speech, or flight 
of ideas; his mood was noted to be depressed and rated as 6-7 
on a scale of 1-10; his affect was noted to be blunted; he 
reported periodic suicidal ideations, although he has never 
acted on them; he reported auditory hallucinations of hearing 
someone calling him, as recently as two days before; that he 
occasionally sees images of people running, which are 
different from his flashbacks; he denied homicidal ideations; 
he reported paranoid ideations of people plotting against him 
and trying to harm him; he reported ideas of reference; he 
was oriented to time, place, person, and situation; his 
memory for immediate recall was 3/3 items; his recent memory 
was somewhat affected, as he could recall only two items 
after three minutes; he could do simple calculations; he 
could name two of the last three Presidents; his 
concentration was fair; he spelled the word "world" 
forward, and made one error in spelling it backward; his 
insight and judgment were noted to be fair.  The diagnoses 
were: (Axis I) (1) PTSD, severe, chronic, (2) major 
depression with psychotic features, and (3) alcohol in 
remission; (Axis II) no diagnosis; (Axis III) history of back 
pain, insulin dependent diabetes mellitus, and hypertension; 
(Axis IV) unemployed; (Axis V) Global Assessment of 
Functioning (GAF) 50.  The examiner noted that the veteran's 
PTSD predated his depressive disorder by many years, and, 
based upon the veteran's report of his symptoms, concluded 
that "[i]t is reasonable to conclude that the PTSD was the 
primary problem and depression is secondary.  Therefore, the 
score of 50 on the GAF could be attributed significantly to 
the primary problem of PTSD."

Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9201-9521.  PTSD is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted above, the veteran has been assigned a 50 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
the General Rating Formula for Mental Disorders, a 50 percent 
contemplates requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has severe and chronic PTSD symptomatology.  
Notwithstanding the broad characterization of the veteran's 
PTSD as severe, a thorough and in-depth reading of the 
evidence reveals the veteran's reports of severe and chronic 
symptoms, but there is little or no objective clinical 
findings of that symptomatology.  For example, while the 
veteran has reported sleep disturbances due to nightmares, 
three VA treatment reports indicate the veteran reported it 
was problems with his feet that caused sleep disturbances, 
and there were no findings of any sleep disturbances during 
the veteran's July 1998 VA hospitalization.  The evidence 
also reveals the veteran goes to bed at 10:00 PM and gets up 
at 8:00 AM, a period of some ten hours, and that he sleeps 
mostly during the daytime.  The July 1998 VA hospitalization 
report also contained no findings of any PTSD symptomatology, 
nor did the veteran report any symptoms related to Vietnam 
during that hospitalization.  A November 1999 report 
indicates that the veteran's current stressors were the early 
death of his mother and sister due to diabetic complications; 
PTSD symptomatology was not noted.

Also, while the veteran reported he could not be around 
people, and had few, if any activities, he reported going to 
church twice a week, and that he went to a pool room once or 
twice a month.  The Board also notes that the veteran has 
been married to the same woman since 1963, and has two grown 
children, and that four friends and his brother-in-law wrote 
statements on his behalf, stating they had known him for a 
long time.  One of those friends also noted the veteran had 
worked with both the VFW and the DAV, neither of which the 
veteran has reported.  All of the veteran's VA psychiatric 
examination reports contain findings that he was oriented 
times three, and the most recent, in December 1999, that he 
was oriented times four.  There are also conflicting findings 
in the medical evidence as to the veteran's memory.  Also, 
while the veteran has essentially reported he avoids anything 
that might remind him of Vietnam, he reported owning a 
shotgun, and occasionally taking it outside if he heard 
suspicious noises.  Finally, while the veteran contends, and 
health care providers have stated, that the veteran is 
unemployable due to his PTSD symptomatology, there is no 
evidence of record the veteran has ever lost a job due to 
that symptomatology, or has ever applied for, and been 
denied, employment due to that symptomatology.

The most recent VA psychiatric examination report contains a 
GAF of 50.  A score of 41-50 comports with serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association : 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Thus, the veteran's symptoms are at the 
very top of this scale.  A score of 51-60 comports with both 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

Applying the above symptomatology, GAF scale scores, and 
rationale to the General Formula, the Board finds that the 
veteran's symptomatology does not exhibit the necessary 
occupational and social impairment to warrant a rating in 
excess of 50 percent.  The veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
impairment of short-term memory; disturbances of motivation 
and mood (depression); and difficulty in establishing and 
maintaining effective work and social relationships.  This 
symptomatology is encompassed by a 50 percent disability 
rating.  While not all of the symptomatology for a 50 percent 
rating is required, the Board notes that the veteran's PTSD 
is not manifested by additional symptomatology contemplated 
by a 50 percent disability rating, such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of long-term memory, impaired judgment, 
and impaired abstract thinking. 

The veteran's PTSD does not manifest the necessary 
occupational and social impairment to warrant a 70 percent 
rating under Diagnostic Code 9411.  His PTSD is not 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, as to warrant a 70 percent 
rating under the General Formula.  The Board notes that 
during a July 1998 VA hospitalization the veteran reported 
suicidal ideation.  However, upon discharge from 
hospitalization, he denied such suicidal ideation, and a 
November 1999 VA treatment report also noted that the veteran 
had no suicidal ideations.  The Board notes that, at the 
December 1999 VA examination for compensation purposes, the 
veteran reported periodic suicidal ideations, but did not 
report current suicidal ideation.  The weight of the evidence 
does not demonstrate that the veteran's PTSD is currently 
manifested by any significant suicidal ideation.  Moreover, 
even if this one criteria for a 70 percent rating were met, 
in light of the overall disability picture and symptomatology 
associated with PTSD, a 70 percent rating would not be 
warranted based solely on this symptom.  

As the veteran does not meet the criteria for a 70 percent 
rating under the General Formula, by definition, he does not 
meet the criteria for a 100 percent rating under that 
criteria, as this requires that his symptomatology produce 
occupational and social impairment to an even greater degree 
than that required for a 70 percent rating.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  Accordingly, the Board finds the 
preponderance of the evidence is against an increased rating 
(in excess of 50 percent) for service-connected PTSD.

As the preponderance of the evidence is against a 70 percent 
rating, the veteran's request for an increased rating for 
PTSD must be denied.  That determination is based on 
application of the pertinent provisions of VA's rating 
schedule.  Additionally, as noted above, the Board finds no 
indication that the veteran's PTSD is so unusual or 
exceptional that the regular schedular standards are 
inadequate to rate his disability.  In this regard, the Board 
notes that there has been no showing that veteran's PTSD has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization.  The currently assigned 
50 percent rating contemplates the veteran's occupational and 
social impairment, including reduced reliability and 
productivity, as well as difficulty in establishing and 
maintaining effective work and social relationships.  Indeed, 
as noted above, there is no evidence of record that the 
veteran has ever lost a job due to that symptomatology, or 
has ever applied for, and been denied, employment due to that 
symptomatology.  In fact, the veteran has reported he was 
retired and receiving Social Security disability benefits due 
to his back.  He has been hospitalized only once during the 
course of his increased rating claim, and this 
hospitalization was partially due to stressors or causes not 
related to Vietnam.  In the absence of such factors as those 
noted above, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD, currently rated as 50 percent 
disabling, is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

